DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21, lines 38-40 recites “wherein the first bone anchoring surface extends as far as the transition portion, wherein a portion of the thread of the first bone anchoring surface that is adjacent to the transition portion peters out” , which is repeated in lines 50-52 which recites “wherein the first bone anchoring surface extends as far as the transition portion, wherein a portion of the thread of the first bone anchoring surface that is adjacent to the transition portion peters out”, please delete one of the limitations. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4, 9-18, and 20-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 14-15, 19-20 and 32-33,  recites “one single groove of said at least two grooves of the second bone anchoring surface”,  it is unclear if this limitation is only applicable when the second bone surface  has “at least two grooves extending in a circumferential direction of the second bone anchoring surface” as recited earlier in claim 1, lines 8-9 or if the limitation applies for when the second bone anchoring surface has “at least two grooves extending in a circumferential direction of the second bone anchoring surface or a thread groove winding at least two windings as recited in claim 1, line 8-10. For the purpose of examination, the limitations which are precluded by the statements above are considered applicable to both the “at least two grooves extending in a circumferential direction of the second bone anchoring surface or a thread groove winding having at least two windings”. An appropriate modification to overcome this rejection would be to modify the limitation to read “one single groove of said at least two grooves of the second bone anchoring surface or one single thread groove of said at least two windings of the thread groove winding of the second bone anchoring surface”.
Claim 1, lines 21-22 recites “said adjacent grooves of at least two grooves of the second bone anchoring surface”, it is unclear if this limitation is only applicable when the second bone surface  has “at least two grooves extending in a circumferential direction of the second bone anchoring surface” as recited earlier in claim 1, lines 8-9 or if the limitation applies for when the second bone anchoring surface has “at least two grooves extending in a circumferential direction 
Claim 1 recites the limitation "the groove width of said thread of the first bone anchoring surface" in line 30.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the limitation “the groove width” is only defined in relation to the second bone anchoring surface in lines 18-20 of claim 1, rendering the limitation unclear to the examiner. For the purpose of examination, the limitation is interpreted as “a groove width” of said thread of the first bone anchoring surface, which is defined as between radially outward ends of a groove flank surface and a groove bottom. 
Claim 1, lines 30-33 recites “wherein the groove width of said thread of the first bone anchoring surface in the transition portion is greater than the groove width formed between radially outward ends of the groove flank surfaces of one single groove of said at least two grooves of the second bone anchoring surface”, it is unclear how a groove width of the first bone anchoring surface can be within the transition portion, when lines 28-29 of claim 1 recites “wherein a portion of the thread of the first bone anchoring surface that is adjacent to the transition portion peters out”. For the purpose of examination, the limitation is interpreted as a groove width of the threads within the transition portion is greater than the groove width formed 
 Claims 2-4, 9-18, and 20 are rejected based on claim dependency on claim 1. 
Claim 21, lines 14-15, 20-21,   recites “one single groove of said at least two grooves of the second bone anchoring surface”,  it is unclear if this limitation is only applicable when the second bone surface  has “at least two grooves extending in a circumferential direction of the second bone anchoring surface” as recited earlier in claim 21, lines 8-9 or if the limitation applies for when the second bone anchoring surface has “at least two grooves extending in a circumferential direction of the second bone anchoring surface or a thread groove winding at least two windings” as recited in claim 21, line 8-10. For the purpose of examination, the limitations which are precluded by the statements above are considered applicable to both the “at least two grooves extending in a circumferential direction of the second bone anchoring surface or a thread groove winding having at least two windings”. An appropriate modification to overcome this rejection would be to modify the limitation to read “one single groove of said at least two grooves of the second bone anchoring surface or one single thread groove of said at least two windings of the thread groove winding of the second bone anchoring surface”.
Claim 21, lines 22-23 recites “said adjacent grooves of at least two grooves of the second bone anchoring surface”, it is unclear if this limitation is only applicable when the second bone surface  has “at least two grooves extending in a circumferential direction of the second bone anchoring surface” as recited earlier in claim 21, lines 8-9 or if the limitation applies for when the second bone anchoring surface has “at least two grooves extending in a circumferential direction of the second bone anchoring surface or a thread groove winding at least two windings” as recited in claim 21, line 8-10. For the purpose of examination, the limitation that are precluded 
Claim 21 recites the limitation "the groove width of said thread of the first bone anchoring surface" in line 53.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the limitation “the groove width” is only defined in relation to the second bone anchoring surface in lines 19-21 of claim 21, rendering the limitation unclear to the examiner. For the purpose of examination, the limitation is interpreted as “a groove width” of said thread of the first bone anchoring surface, which is defined as between radially outward ends of a groove flank surface and a groove bottom. 
Claim 21, lines 53-56 recites “wherein the groove width of said thread of the first bone anchoring surface in the transition portion is greater than the groove width formed between radially outward ends of the groove flank surfaces of one single groove of said at least two grooves of the second bone anchoring surface”, it is unclear how a groove width of the first bone anchoring surface can be within the transition portion, when lines 38-40 and 50-52  of claim 21 recites “wherein a portion of the thread of the first bone anchoring surface that is adjacent to the transition portion peters out”. For the purpose of examination, the limitation is interpreted as a groove width of the threads within the transition portion is greater than the groove width formed between radially outward ends of the groove flank surfaces of one single groove of said at least two grooves of the second bone anchoring surface. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 13-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun (US 2010/0330534) in view of Schroering (US 2006/0263748) and Shaw et al (US 6,149,432).

    PNG
    media_image1.png
    399
    559
    media_image1.png
    Greyscale

Annotated figure 5

- a first bone anchoring surface extending from the apical end to a transition portion lying between the apical and the coronal end (the lower screw portion 120, see figure 5), said first bone anchoring surface formed by a single-start thread (par 38  discloses the lower portion 130 having a cut by the screw having one thread), and 
- a second bone anchoring surface extending from the transition portion to the coronal end (unpolished portion 112 of the upper screw portion 110, see figure 5), said second bone anchoring surface having at least two grooves extending in a circumferential direction of the second bone anchoring surface or a thread groove winding with at least two windings (par 38 discloses the unpolished portion 112 and upper screw 110 is discloses as having two threads as is seen in figure 5), said grooves or groove winding being defined in a radially inward direction by a groove bottom surface and on both sides in an axial direction by groove flank surfaces extending from the groove bottom surface to an outer surface (see annotated figure 5), wherein a groove width is formed between radially outward ends of the groove flank surfaces of one single groove of said at least two grooves of the second bone anchoring surface (see annotated figure 5 and figure 5, which shows the pitch P2 which is defined as the same width as the groove width) and a web having a web width is formed between the radially outward ends of the groove flank surfaces of adjacent grooves of said at least two grooves of the second bone anchoring surface with an angle of the groove flank surface extending radially out at an angle (see annotated figure 5),

wherein the web width is at least half of the groove width (see annotated figure 5), wherein the first bone anchoring surface extends as far as the transition portion (par 24 discloses the pitch P1 being twice as large as the pitch P2), wherein a portion of the thread of the first bone anchoring surface (120) that is adjacent to the transition portion peters out (polished portion 111 marks the end of the single thread of 120 as seen in figure 5), and wherein a groove width of said thread of the first bone anchoring surface in the transition portion (where the limitation is interpreted as adjacent to the transition portion, the groove width of the first bone anchoring portion is defined as P1) is greater than the groove width formed between radially outward ends of the groove flank surfaces of one single groove of said at least two grooves of the second bone anchoring surface (where the groove width of the second bone anchoring surface defined as P2, is less than the P1 as seen in figure 5). 
Hyun fails to disclose the depth of one single groove of said at least two grooves of the second bone anchoring surface  in the radially inward direction is greater than 40 micrometers and smaller than 200 micrometers and the angle of the groove flank surfaces to the radially outward direction is less than 30 degrees.
However, Schroering teaches a depth of one single groove at least two grooves of the second bone anchoring surface (tissue grooves 60) in the radially inward direction is greater 40 micrometers and smaller than 200 micrometers (par 25 discloses the micrometers between preferred embodiment 100 micrometers) in a dental implant (figure 2) for the purpose of providing stability to the implant and increased area for bone ingrowth (par 27).

Additionally, Shaw teaches the angle of the groove flank surfaces (bevel surface 20) to the radially outward direction is less than 30 degrees (angle B which is disclosed as in the range of 20-30 degrees, see col 3, lines 1-7) in a dental implant (dental implant 14, see figure 5) for the purpose of improving anatomical compatibility and durability by increasing resistance to micro-mechanical axial, rotational and other movements resultant from forces, stresses and strains which are encountered over time by the implant (col 3, lines 17-23).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hyun to have the angle of the groove flank surfaces to the radially outward direction is less than 30 degrees as disclosed by Shaw for the purpose of improving anatomical compatibility and durability by increasing resistance to micro-mechanical axial, rotational and other movements resultant from forces, stresses and strains which are encountered over time by the implant.
In regard to claim 2, Hyun further discloses  the second bone anchoring surface (112/110) has at least three axially spaced apart grooves extending in a circumferential direction of said second bone anchoring surface, or a thread groove extending circumferentially around said second bone anchoring surface and comprising at least three turns (see figure 5).
In regard to claim 3, Hyun further discloses a thread and/or thread groove of the dental implant is rotationally symmetric about a central longitudinal axis extending in the longitudinal 
In regard to claim 4, Hyun further disclose the first bone anchoring surface (120/121) has an outer envelope flaring in the apical to coronal direction (see figure 5). 
In regard to claim 9, Hyun/Schroering/Shaw disclose the claimed invention as set forth above in claim 1. Schroering further teaches the dental implant (15) is delimited by a coronal end face (see figure 2) and said coronal end face (collar 24) is at a distance of less than 2 mm from the end of the radially outward groove flank surface which is closest to said coronal end face (L1 which is disclosed as 0.2 to 2 mm, see par 18) for the purpose of minimizing the risk of bacterial invasion and limiting bone loss (see par 18).
In regard to claim 13, Hyun further discloses the second bone anchoring surface (112/110) has at least two axially spaced apart grooves extending in a circumferential direction of said second bone anchoring surface (see figure 5).
In regard to claim 14, Hyun further discloses the second bone anchoring surface (112/110) has at least three axially spaced apart grooves extending in a circumferential direction of said second bone anchoring surface (see figure 5).
In regard to claim 15, Hyun further discloses the first bone anchoring surface (120/121) has a conical outer envelope (see figure 5).
In regard to claim 16, Hyun further discloses wherein the web surface of the thread in the first bone anchoring surface decreases in the transition portion to no web surface (see figure 5).
In regard to claim 17, Hyun further discloses the second bone anchoring surface (112/110) has an outer cylindrical envelope (see figure 5).

In regard to claim 20, Hyun/Schroering/Park disclose the claimed invention as set forth above in claim 1.  Schroering further teaches the sum of the web width and the groove width not being greater than 0.6 mm (where the web width and the groove width is a combined value of the ring width and groove width, which is 450 microns and 150 microns that is 600 microns that is 0.6 mm, as set forth in par 21-22) for the purpose of resisting bacterial infection (par 36).
In regard to claim 21, Hyun discloses a dental implant (fixture 100), comprising an implant body which extends in a longitudinal direction from an apical end to a coronal end (see figure 5, where the coronal end is the upper end of the fixture near 112 and the apical end at the lower end of the fixture near 121) and which has
 - a first bone anchoring surface extending from the apical end to a transition portion lying between the apical and the coronal end (the lower screw portion 120, see figure 5), said first bone anchoring surface formed by a single-start thread (par 38 discloses the lower portion 130 having a cut by the screw having one thread), and 
- a second bone anchoring surface extending from the transition portion to the coronal end (unpolished portion 112 of the upper screw portion 110, see figure 5), said second bone anchoring surface having at least two grooves extending in a circumferential direction of the second bone anchoring surface or a thread groove winding with at least two windings (par 38 discloses the unpolished portion 112 and upper screw 110 is discloses as having two threads as is seen in figure 5), 

wherein a groove width is formed between radially outward ends of the groove flank surfaces of one single groove of said at least two grooves of the second bone anchoring surface and a web having a web width is formed between the radially outward ends of the groove flank surfaces of adjacent grooves of said at least two grooves of the second bone anchoring surface, the web width being a part of the second bone anchoring surface which does not contain the groove flank surfaces or the groove bottom, and the groove width includes the groove flank surfaces and the groove bottom (see annotated figure 5), 
wherein the web width is at least half of the groove width (see annotated figure 5 and figure 5, which shows the pitch P2 which is defined as the same width as the groove width), 
wherein the first bone anchoring surface has a thread with a depth (121) that is greater than the depth of the groove in the second bone anchoring surface (112, see figure 5),
wherein the second bone anchoring surface and the transition portion have an outer cylindrical envelope (112/111/110 seen in figure 5), 
wherein the transition portion (111) lies between the first bone anchoring surface (121) and a second bone anchoring portion (upper screw portion 110), 
wherein the second bone anchoring portion (110) includes the second bone anchoring surface (112), 
wherein the first bone anchoring surface (120) extends as far as the transition portion (see figure 5), wherein a portion of the thread of the first bone anchoring surface (120) that is adjacent 
wherein the thread in the first bone anchoring surface has a groove width (120), that is greater than a groove width of the groove of the second bone anchoring portion (where the limitation is interpreted as adjacent to the transition portion, the groove width of the first bone anchoring portion is defined as P1);
 wherein the depth of the thread in the first bone anchoring surface portion (121) is greater than a depth of a winding in the transition portion (111, see figure 5); 
wherein the outer cylindrical envelope of the transition portion (111) corresponds to a maximum outer diameter of the first bone anchoring surface (112) and an outer diameter of the second bone anchoring portion (121, see figure 5), 
wherein the thread of the first bone anchoring surface (121) has a width that is greater than a groove width of a groove in the transition portion (see figure 5), and wherein the groove width of said thread of the first bone anchoring surface in the transition portion (where the limitation is interpreted as adjacent to the transition portion, the groove width of the first bone anchoring portion is defined as P1) is greater than the groove width formed between radially outward ends of the groove flank surfaces of one single groove of said at least two grooves of the second bone anchoring surface (where the groove width of the second bone anchoring surface defined as P2, is less than the P1 as seen in figure 5).
Hyun fails to disclose the depth of one single groove of said at least two grooves of the second bone anchoring surface in the radially inward direction is greater than 40 micrometers and smaller than 200 micrometers, the angle of the groove flank surfaces to the radially outward 
However, Schroering teaches a depth of one single groove at least two grooves of the second bone anchoring surface (tissue grooves 60) in the radially inward direction is greater 40 micrometers and smaller than 200 micrometers (par 25 discloses the micrometers between preferred embodiment 100 micrometers) in a dental implant (figure 2) for the purpose of providing stability to the implant and increased area for bone ingrowth (par 27).
Schroering further teaches the sum of the web width and the groove width not being greater than 0.6 mm (where the web width and the groove width is a combined value of the ring width and groove width, which is 450 microns and 150 microns that is 600 microns that is 0.6 mm, as set forth in par 21-22) for the purpose of resisting bacterial infection (par 36).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Hyun to have the depth of one single groove of said at least two grooves of the second bone anchoring surface in the radially inward direction is greater than 40 micrometers and smaller than 200 micrometers and he sum of the web width and the groove width is not greater than 0.6 mm as taught by Schroering for the purpose of providing stability to the implant and increased area for bone ingrowth and resist bacterial infection.
Additionally, Shaw teaches the angle of the groove flank surfaces (bevel surface 20) to the radially outward direction is less than 30 degrees (angle B which is disclosed as in the range of 20-30 degrees, see col 3, lines 1-7) in a dental implant (dental implant 14, see figure 5) for the purpose of improving anatomical compatibility and durability by increasing resistance to micro-mechanical axial, rotational and other movements resultant from forces, stresses and strains which are encountered over time by the implant (col 3, lines 17-23).
.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun in view of Schroering and Shaw et al as applied to claim 1 above, and further in view of Scortecci et al (WO 2010/105965 A1).
In regard to claims 10-12, Hyun/Schroering/Shaw disclose the claimed invention as set forth above in claim 1, but fails to disclose the groove bottom is rounded (claim 10), the groove bottom extends by means of a continuous concave curvature from one flank surface to the other flank surface of the groove (claim 11), and the outer edge of the groove flank surface is rounded (claim 12).
However, Scortecci teaches the thread bottom (3) is rounded (see figure 1 and page 5 lines 14-18), extending by means of a continuous concave curvature from one flank surface to the other flank surface of the groove (see figure 1), and the outer edge of the groove flank surface is rounded (see figure 5) for the purpose of providing a self-drilling feature that pushes debris and other irrigation fluids to the outside of the hole (see page 6, lines 11-13).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hyun/Schroering/Shaw, by having the threaded bottom portion being rounded and extending the flank surface to the other flank surface of the groove by means of a continuous concave curvature and the outer edge of the groove flank 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 21 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            

/MATTHEW M NELSON/            Primary Examiner, Art Unit 3772